DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.
Reasons for Allowances
Regarding claim 1 is allowed as previously declared objected allowable subject mater of claim 6 and its intervening claims are incorporated in this claim. 
Regarding claim 12, the prior art does not disclose or suggest a receptacle connector comprising: a receptacle contact unit forwardly assembled within an insulative receptacle housing and having a plurality of receptacle contacts and a common mode choke electrically connected with each other; a metallic receptacle shell enclosing the receptacle housing and forming a circumferential space therebetween with an enlarged locking area thereof for respectively receiving a metallic plug shell and a resilient latch associated therewith of a plug connector; a  mating tongue of the receptacle housing forms a plurality of passageways therein to receive the corresponding receptacle contacts, respectively; and wherein a front end face of the mating tongue forms a plurality of through holes in alignment with corresponding passageways, respectively, and the through holes are configured to comply with plug connector and are different from the passageways which are configured to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831